Case 2:20-cv-01479-DSF-AGR Document 26 Filed 07/20/20 Page 1 of 2 Page ID #:1013


                                                                             JS-6


                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA




     SCOTTSDALE INSURANCE                  CV 20-1479 DSF (AGRx)
     COMPANY,
         Plaintiff,                        Order GRANTING Motion to
                                           Intervene (Dkt. No. 19); Order
                      v.                   GRANTING Motion to Refer Case
                                           to Bankruptcy Court (Dkt. No. 20)
     MICHAEL E. CASTANON,
         Defendant.



        Richard A. Marshack, in his capacity as Chapter 7 Trustee of
     Luminance Recovery Center, LLC and Luminance Health Group, Inc.,
     has moved to intervene and for this case to be referred to the
     Bankruptcy Court. The Court deems these matters appropriate for
     decision without oral argument. See Fed. R. Civ. P. 78; Local Rule 7-
     15. The hearing set for July 27, 2020 is removed from the Court’s
     calendar.

        The motion to intervene is unopposed and GRANTED on that basis.

        28 U.S.C. § 157 allows district courts to refer “any or all proceedings
     arising under title 11 or arising in or related to a case under title 11”
     [emphasis added] to the districts’ bankruptcy courts. This court has
     issued a general order automatically referring all such cases and
     proceedings. See General Order 13-05.

         Referral is appropriate in this case because the issues are relevant
     to cases pending under title 11 in the Bankruptcy Court. This action
     involves insurance coverage that is a significant asset of the relevant
     bankruptcy estate(s), the validity of the alleged exclusion from coverage
Case 2:20-cv-01479-DSF-AGR Document 26 Filed 07/20/20 Page 2 of 2 Page ID #:1014



     involves interpretation of bankruptcy law, and the purchase of the
     policy was by the Trustee in the context of bankruptcy administration.
     Further, this case appears to be an anticipatory declaratory relief
     action where it was a matter of record in the Bankruptcy Court that
     the Trustee was preparing to file an adversary coverage action in that
     court. Whatever the merits of Scottsdale’s arguments about the core or
     non-core nature of the suit, they bear little on the referral analysis
     given that 28 U.S.C. § 157 explicitly contemplates referral of actions
     that are only “related to a case under title 11.” See also G.O. 13-05
     (“[T]he Court hereby refers to the bankruptcy judges for the Central
     District of California . . . all proceedings arising under Title 11 or
     arising in or related to a case under Title 11.”).

       The motion to intervene is GRANTED. The motion to refer is also
     GRANTED. The matter is referred to the United States Bankruptcy
     Court for the Central District of California.

        IT IS SO ORDERED.



     Date: July 20, 2020                ___________________________
                                        Dale S. Fischer
                                        United States District Judge




                                       2
